UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 18, 2014 PERNIX THERAPEUTICS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Maryland 001-14494 33-0724736 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10 North Park Place, Suite 201 Morristown, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 793-2145 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The annual meeting of stockholders of Pernix Therapeutics Holdings, Inc. (the“Company”) was held on June18,2014.At the annual meeting, our stockholders (i)elected each nominee to serve as a Company director until the next annual meeting of stockholders, (ii) approved, the Company’s Amended and Restated 2009 Stock Incentive Plan, as amended, (iii) approved, on an advisory basis, the Company’s executive compensation and (iv) ratified the selection of Cherry Bekaert LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014. The final voting tabulation for the election of directors was as follows: Nominee Number of Votes For Number of Votes Withheld Douglas L. Drysdale Steven A. Elms Tasos G. Konidaris John A. Sedor The final voting tabulation for the Approval of the Company’s Amended and Restated 2009 Stock Incentive Plan, as amended, was as follows: Proposal Number of Votes For Number of Votes Against Abstentions Approval of Amended and Restated 2009 Stock Incentive Plan, as amended The final voting tabulation for the approval, on an advisory basis, of the Company’s executive compensation was as follows: Proposal Number of Votes For Number of Votes Against Abstentions Approval, on an advisory basis, the Company’s executive compensation The final voting tabulation for the ratification of the independent registered public accounting firm was as follows: Proposal Number of Votes For Number of Votes Against Abstentions Ratification of Cherry Bekaert LLP 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PERNIX THERAPEUTICS HOLDINGS, INC. Dated:June 19, 2014 By: /s/Tracy S. Clifford Tracy S. Clifford Principal Accounting Officer 3
